Citation Nr: 1703827	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  05-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to March 1964 and from May 1964 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for peripheral neuropathy of the bilateral feet and erectile dysfunction; granted entitlement to special monthly compensation based on loss of use of a creative organ; denied an increased rating for diabetes mellitus; and denied service connection for hypertension.  The Veteran filed a notice of disagreement in May 2004.  The RO issued a statement of the case for these issues and the separately appeal issue of a total disability rating based on individual unemployability due to service-connected disability (TDIU) in February 2005.  The Veteran perfected his appeal with a February 2005 VA Form 9.

In August 2007, the Board denied the Veteran's claims for increased initial ratings for peripheral neuropathy of the bilateral feet and erectile dysfunction and an increased rating for diabetes mellitus; and remanded the issues of service connection for hypertension and TDIU for further development.

In July 2008, the Board again remanded these issues for further development.

The Board adjudicated this appeal in a September 2009 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2010 the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the September 2009 decision, and remanded the case to the Board for action consistent with the terms of the JMR.

In April 2011, the Board again remanded this case for further development.

In a January 2013 rating decision, the Veteran was granted TDIU.  Therefore that issue is no longer before the Board.

In June 2013, the Board remanded the issue of service connection for hypertension for further development.


FINDINGS OF FACT

The Veteran has hypertension that is caused by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for hypertension have all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hypertension, to include as secondary to his service connected diabetes mellitus.  In this case the record does not show that the Veteran's hypertension, diagnosed many years after service, was causally linked to his military service.  It does, however, establish service connection on a secondary basis as will be discussed below.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

Here the Veteran has a current diagnosis of hypertension and is service connected for diabetes mellitus type II.  See generally, VA treatment records; see also June 2003 rating decision.  The remaining question is whether the Veteran's current hypertension is related to his service connected diabetes.  To this end, VA has sought several medical opinions.  

The March 2016 Veterans Health Administration (VHA) examiner was unable to provide an opinion on this issue, noting that the lack of end organ damage from the Veteran's diabetes prevented such an opinion and that he had other factors that contributed to his hypertension such age, morbid obesity, tobacco/alcohol usage, and lifestyle.  As no opinion was provided, it is not probative.

The March 2004 VA examiner provided a negative opinion, noting, in part, that the Veteran was diagnosed with both conditions at approximately the same time.  It did not address the question of aggravation.

The April 2011 VA examiner likewise provided a negative based on a finding that the Veteran's hypertension diagnosis, cited as May 2001, predated his diabetes diagnosis, cited as July 2001.  The VA treatment records show a diagnosis of diabetes in May 2001 following a blood test.  An August 2001 treatment record shows that the Veteran's blood pressure was elevated when he was seen at the diabetic clinic and, as a result, he was sent to primary care for evaluation.  This primary care record notes that the Veteran was asked to keep a record of his blood pressure readings to be reviewed at his next visit in order to determine if an antihypertensive was needed.  Thus, the medical evidence of record contradicts the basis for the April 2011 opinion and it is not probative.

The September 2008 VA examiner provided a negative opinion based on his assertion that the medical literature did not support a causal relationship between diabetes and hypertension.  The August 2013 VA examiner provided a negative opinion based on his medical opinion that the Veteran's hypertension was most likely due to his previous tobacco abuse, aging and obesity.  

The December 2016 VHA opinion addressed both of these findings.  Specifically, after a review of the evidence of record and the appropriate medical literature, the December 2016 VHA examiner found that it was possible that there was at least a 50 percent probability that the Veteran's diabetes caused his hypertension and it was also possible that there was at least a 50 percent probability that the Veteran's diabetes aggravated his hypertension.  In the accompanying rationale, this examiner noted:

Even though patient has multiple risk factors, it is impossible to separate them independently as a cause for his hypertension, even though diabetes and obesity have the maximal potential to cause hypertension.

The Board recognizes that the examiner used language of possibility in the opinion.  However, read as a whole, the choice of the word "possible" to not make this an opinion of possibility rather than probability.  Rather it is clear that the examiner determined that there was at least a 50 percent probability that the Veteran's diabetes caused his hypertension.  This examiner also included an article with abstract to support his positive opinion.  As this positive opinion specifically addresses the rationale behind the prior negative opinions and is supported by medical literature, it is found to be more probative.  Therefore, the Board finds that the medical nexus evidence requirement is satisfied.  Thus, all elements are met and service connection for hypertension is granted.


ORDER

Service connection for hypertension is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


